 


109 HR 1792 IH: Stop Senior Hunger Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1792 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. LoBiondo (for himself and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Older Americans Act of 1965 to authorize appropriations for fiscal years 2006 through 2010 for nutrition services for older individuals. 
 
 
1.Short titleThis Act may be cited as the Stop Senior Hunger Act of 2005. 
2.Authorization of appropriations for congregate and home delivered nutrition servicesThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended— 
(1) in section 303(b) by striking 2001 each place it appears and inserting 2006, and 
(2)in section 311(e) by striking 2001 and inserting 2006.  
 
